 1                                                                   The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CLINTON E. CASEY,                             )      Case No. 2:18-cv-01358-TSZ
                                                   )
10               Plaintiffs,                       )
                                                   )      ORDER GRANTING STIPULATED
11          v.                                     )      MOTION TO CONTINUE DEADLINE
                                                   )      FOR EXPERT DISCLOSURES
12   ALCOA CORPORATION, formerly ALCOA             )
     Inc.; ARCONIC, INC.; METROPOLITAN LIFE )
13   INSURANCE COMPANY; and P-G                    )
     INDUSTRIES, INC., as successor-in-interest to )
14   PRYOR GIGGEY CO., INC., et al.,               )
                                                   )
15               Defendants.                       )
16          THIS MATTER having come on before the undersigned judge of the above-entitled

17   court; the Court having reviewed the stipulation of counsel, docket no. 59, and being fully

18   apprised in the premises, now, therefore,

19          IT IS HEREBY ORDERED that the Stipulated Motion to Continue Deadline for Expert

20   Disclosures is hereby GRANTED, and the September 23, 2019 deadline for disclosure of expert

21   testimony is continued until November 7, 2019.

22          Dated this 19th day of September 2019.

23

24
                                                       A
                                                       Thomas S. Zilly
25                                                     United States District Judge

     ORDER GRANTING STIPULATED                        Page 1           Foley & Mansfield, PLLP
     MOTION TO CONTINUE                                                999 Third Avenue, Suite 3760
     DEADLINE FOR EXPERT                                               Seattle, WA 98104
     DISCLOSURES                                                       Telephone: (206) 456-5360
 1

 2
     Respectfully presented by:
 3

 4   FOLEY & MANSFIELD

 5
     By:     s/Brian Smith
 6   Brian Smith, WSBA #45930
     Kyle Jones, WSBA #50838
 7   FOLEY & MANSFIELD
     999 Third Avenue, Suite 3760
 8
     Seattle, WA 98104
 9   (206) 456-5360
     Email: bsmith@foleymansfield.com
10   Email: kjones@foleymansfield.com
     Email: asbestos-sea@foleymansfield.com
11   Counsel for P-G Industries, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER GRANTING STIPULATED                Page 2   Foley & Mansfield, PLLP
     MOTION TO CONTINUE                                999 Third Avenue, Suite 3760
     DEADLINE FOR EXPERT                               Seattle, WA 98104
     DISCLOSURES                                       Telephone: (206) 456-5360
